Case: 14-30392      Document: 00514084583         Page: 1    Date Filed: 07/21/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                    No. 14-30392                                 FILED
                                  Summary Calendar                           July 21, 2017
                                                                            Lyle W. Cayce
                                                                                 Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

BRANDON B. HANDY,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 6:13-CR-53-1


Before JOLLY, SMITH, and GRAVES, Circuit Judges.
PER CURIAM: *
       Brandon B. Handy was convicted of aggravated robbery of mail matter
and was sentenced to serve 288 months in prison and a five-year term of
supervised release.       He argues that for purposes of the career offender
sentencing guidelines, his Louisiana unauthorized entry of an inhabited
dwelling offense is not a crime of violence because the residual clause of




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-30392      Document: 00514084583       Page: 2    Date Filed: 07/21/2017


                                    No. 14-30392

U.S.S.G. § 4B1.2(a)(2) (2013) is unconstitutionally vague under Johnson
v. United States, 135 S. Ct. 2551 (2015).
      Because Handy did not raise his arguments on appeal in the district
court, they are reviewed for plain error. See United States v. Narez-Garcia,
819 F.3d 146, 149 (5th Cir.), cert. denied, 137 S. Ct. 175 (2016). To prevail
under this standard, he must show an error that is clear or obvious and that
affects his substantial rights. See Puckett v. United States, 556 U.S. 129, 135
(2009). Whether an error is clear or obvious is determined at the time of appeal
and requires this court to “decide whether controlling circuit or Supreme Court
precedent has reached the issue in question, or whether the legal question
would be subject to reasonable dispute.” United States v. Fields, 777 F.3d 799,
802 (5th Cir. 2015) (internal quotation marks and citation omitted). If Handy
satisfies the first three prongs of plain error review, we have the discretion to
correct the error, but will do so only if it seriously affects the fairness, integrity,
or public reputation of judicial proceedings. See Puckett, 556 U.S. at 135.
      After Handy submitted his appellate brief, the Supreme Court held that
the § 4B1.2(a)(2)’s residual clause “is not void for vagueness” because “the
Guidelines are not subject to a vagueness challenge under the Due Process
Clause.” Beckles v. United States, 137 S. Ct. 886, 892 (2017). Accordingly,
Handy’s arguments regarding § 4B1.2(a)(2)’s residual clause are unavailing.
      AFFIRMED.




                                          2